In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                        Filed: June 28, 2018

* * * * * * * * * * * * * *
PAULINE HARDY,                                 *       No. 17-232V
                                               *
               Petitioner,                     *       Special Master Sanders
                                               *
v.                                             *
                                               *       Dismissal; Insufficient Proof;
SECRETARY OF HEALTH                            *       Influenza (“flu”) Vaccine;
AND HUMAN SERVICES,                            *       Shoulder Injuries
                                               *
             Respondent.                       *
* * * * * * * * * * * * * *
Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for Petitioner.
Glenn A. MacLeod, United States Department of Justice, Washington, DC, for Respondent.

                                            DECISION1

        On February 17, 2017, Pauline Hardy (“Petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program (“Vaccine Program”).2 42 U.S.C. §§ 300aa-10
to -34 (2012). Petitioner alleged that she suffered right shoulder injuries as a result of an
influenza (“flu”) vaccination she received on November 5, 2015. Pet. at 1, ECF No. 1. The
information in the record, however, does not show entitlement to an award under the Program.

       On June 28, 2018, Petitioner submitted a Motion to Dismiss her petition. ECF No. 32. In
her Motion, Petitioner conceded that “[a]n investigation of the facts and science supporting her
case have demonstrated to Petitioner that she will be unable to prove that she is entitled to
compensation in the Vaccine Program.” Id. at 1.



1
 This decision shall be posted on the United States Court of Federal Claims’ website, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). In accordance with Vaccine
Rule 18(b), a party has 14 days to identify and move to delete medical or other information that
satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a
motion for redaction must include a proposed redacted decision. If, upon review, the
undersigned agrees that the identified material fits within the requirements of that provision, such
material will be deleted from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755.
Hereinafter, for ease of citation, all “§” references to the Vaccine Act will be to the pertinent
subparagraph of 42 U.S.C. § 300aa (2012).
        To receive compensation under the Program, Petitioner must prove either (1) that she
suffered a “Table Injury”—i.e., an injury falling within the Vaccine Injury Table—corresponding
to the vaccination, or (2) that she suffered an injury that was actually caused by a vaccine. See
§§ 13(a)(1)(A), 11(c)(1). An examination of the record did not uncover any evidence that
Petitioner suffered a “Table Injury.” Further, the record does not contain persuasive evidence
that Petitioner’s alleged injury was caused by the flu vaccine.

        Under the Act, petitioners may not be given a Program award based solely on their claims
alone. Rather, the petition must be supported by medical records or the opinion of a competent
physician. § 13(a)(1). In this case, the medical records are insufficient to prove Petitioner’s
claim, and Petitioner has not filed a supportive opinion from an expert witness. Therefore, this
case must be dismissed for insufficient proof. The Clerk shall enter judgment accordingly.

       IT IS SO ORDERED.
                                            s/Herbrina D. Sanders
                                            Herbrina D. Sanders
                                            Special Master




                                               2